department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date uilc internal_revenue_service national_office legal advice memorandum for area_counsel financial services cc lm f from subject associate chief_counsel passthroughs and special industries cc psi computation of the research_credit under sec_41 of the internal_revenue_code this chief_counsel_advice responds to your memorandum dated february sic in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer parent_corporation date date date date date date date date date date tin issues whether taxpayer should include percent of corporation’s base_year qualified_research_expenses base_year gross_receipts and average annual gross_receipts for the four taxable years preceding taxpayer’s credit_year in computing its base_amount postf-106576-02 whether taxpayer should include all of the qualified_research expenditures paid_or_incurred by corporation for the period date through date the period before corporation became a member of taxpayer’s consolidated_group in computing its research_credit for the taxable_year ended date whether taxpayer may claim a current deduction under sec_174 for the qualified_research expenditures paid_or_incurred by corporation for the period date through date the period before corporation became a member of taxpayer’s consolidated_group conclusions taxpayer should include percent of corporation’s base_year qualified_research_expenses base_year gross_receipts and average annual gross_receipts for the four taxable years preceding taxpayer’s credit_year in computing its base_amount because parent’s acquisition of percent of corporation’s outstanding_stock and corporation’s subsequent merger into parent constitutes the acquisition of a major portion of a trade_or_business for purposes of sec_41 taxpayer should include all of the qualified_research expenditures paid_or_incurred by corporation for the period date through date the period before corporation became a member of taxpayer’s consolidated_group in computing its research_credit for the taxable_year ended date because parent’s acquisition of percent of corporation’s outstanding_stock and corporation’s subsequent merger into parent constitutes the acquisition of a major portion of a trade_or_business for purposes of sec_41 taxpayer may not claim a current deduction under sec_174 for the qualified_research expenditures paid_or_incurred by corporation for the period date through date the period before corporation became a member of taxpayer’s consolidated_group facts parent is the common parent of the taxpayer consolidated_group taxpayer is a controlled_group_of_corporations under sec_41 using a calendar_year for tax purposes for all relevant periods taxpayer filed a form_1120 u s_corporation income_tax return including all members of taxpayer’s consolidated_return group prior to date corporation was a stand-alone corporation using a fiscal_year ending on the last saturday of date prior to its acquisition corporation filed a form_1120 u s_corporation income_tax return for the full taxable_year beginning on date and ending on date corporation’s next taxable_year began the next day on date postf-106576-02 on date parent acquired percent of the outstanding_stock of corporation in a transaction purported to qualify as a tax-free reorganization under sec_368 accordingly corporation was a wholly-owned subsidiary of parent and a member of taxpayer’s consolidated_return group from date to date for taxpayer’s taxable_year beginning on date and ending on date on date the day after date corporation was merged into parent in a transaction purported to qualify as a tax-free reorganization under sec_368 corporation filed a return for the short taxable_year beginning on date and ending on date the day before date taxpayer filed a form_1120 u s_corporation income_tax return for the taxable_year beginning on date and ending on date including all members of taxpayer’s consolidated_return group law sec_41 provides a non-refundable income_tax_credit for qualified_research_expenses paid_or_incurred by a taxpayer during the taxable_year under the general_rule the research_credit is equal to the sum of twenty percent of the excess if any of the taxpayer’s qualified_research_expenses for the taxable_year over its base_amount and twenty percent of the taxpayer’s basic_research expenses sec_41 the base_amount is computed by multiplying the taxpayer’s fixed-base percentage by its average annual gross_receipts for the four taxable years preceding the taxable_year for which the credit is being determined sec_41 a taxpayer’s fixed-base percentage is the percentage that the aggregate qualified_research_expenses of the taxpayer for taxable years beginning after date and before date is of the aggregate gross_receipts of the taxpayer for such taxable years sec_41 sec_41 provides that in no event shall the base_amount be less than percent of the qualified_research_expenses for the credit_year sec_41 provides that in determining the amount of the credit under sec_41 all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer prop sec_1_41-8 provides that in determining the amount of research_credit allowed with respect to a trade_or_business that at the end of its taxable_year is a member of a controlled_group_of_corporations all members of the group are treated as a single_taxpayer this chief_counsel_advice addresses issues related only to the computation of the research_credit under sec_41 we express or imply no opinion as to whether taxpayer has satisfied the requirements for qualified_research under sec_41 and d prop sec_1_41-8 refers to the proposed amendments to the income_tax regulations relating to the aggregation and allocation of the research_credit published in the federal_register on date see f_r postf-106576-02 sec_41 provides that the term controlled_group_of_corporations has the same meaning given to such term by sec_1563 except that a more than percent shall be substituted for at least percent each place it appears in sec_1563 and b the determination shall be made without regard to sec_1563 and e c sec_41 and b sec_1563 provides that a controlled_group_of_corporations includes a parent-subsidiary_controlled_group a parent-subsidiary_controlled_group is one or more chains of corporations connected through stock ownership with a common parent_corporation if - a stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of each of the corporations except the common parent_corporation is owned by one or more of the other corporations and b the common parent_corporation owns stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporations id prop sec_1_41-8 provides guidance on how a controlled_group_of_corporations should compute its research_credit when a controlled_group computes its base_amount the controlled_group must aggregate each member’s base_year qualified_research_expenses base_year gross_receipts and average annual gross_receipts for the four years preceding the credit_year the controlled group’s credit_year qualified_research_expenses are the aggregate of each member’s credit_year qualified_research_expenses prop sec_1_41-8 provides that the credit allowable to a member of a controlled_group_of_corporations or of a group of trades_or_businesses under common_control is that member’s share of the aggregate credit computed as of the end of such member’s taxable_year in computing the aggregate credit in the case of a group whose members have different taxable years a member shall generally treat the taxable_year of another member that ends with or within the credit_year of the computing member as the credit_year of that other member in computing the aggregate base_amount the gross_receipts taken into account with respect to another member shall include that other member’s gross_receipts for the four taxable years of that other member preceding the credit_year of that other member sec_41 provides that if after date a taxpayer acquires the major portion of a trade_or_business of another person hereinafter in this paragraph referred to as the predecessor or the major portion of a separate_unit of a trade_or_business of a predecessor then for purposes of applying this section postf-106576-02 for any taxable_year ending after such acquisition the amount of qualified_research_expenses paid_or_incurred by the taxpayer during periods before such acquisition shall be increased by so much of such expenses paid_or_incurred by the predecessor with respect to the acquired trade_or_business as is attributable to the portion of such trade_or_business or separate_unit acquired by the taxpayers and the gross_receipts of the taxpayer for such periods shall be increased by so much of the gross_receipts of such predecessor with respect to the acquired trade_or_business as is attributable to such portion sec_1_41-7 provides that for the meaning of acquisition separate_unit and major portion see sec_1_52-2 in addition sec_1 b provides that an acquisition includes an incorporation or a liquidation the regulations under sec_41 do not provide any further clarification or examples of what constitutes an acquisition sec_1_52-2 provides in part that the term acquisition includes a lease agreement if the effect of the lease is to transfer the major portion of the trade_or_business or of a separate_unit of the trade_or_business for the period of the lease sec_1_52-2 provides that neither the major portion of a trade_or_business nor the major portion of a separate_unit of a trade_or_business is acquired merely by acquiring physical assets the acquisition must transfer a viable trade_or_business sec_1_52-2 provides that a separate_unit is a segment of a trade_or_business capable of operating as a self-sustaining enterprise with minor adjustments the allocation of a portion of the goodwill of a trade_or_business to one of its segments is a strong indication that that segment is a separate_unit sec_1_52-2 provides several examples illustrating the acquisition of a separate_unit of a trade_or_business sec_1_52-2 provides that all the facts and circumstances surrounding the transaction shall be taken into account in determining what constitutes a major portion of trade_or_business or separate_unit sec_41 provides that in the case of any short taxable_year qualified_research_expenses and gross_receipts shall be annualized in such circumstances and under such methods as the secretary may prescribe by regulation sec_1_41-3 b provides the following rules sec_1_41-3 was amended by t d and is applicable for taxable years beginning on or after date the service and treasury have reconsidered t d and on date issued new proposed_regulations f_r big_number i r b see notice_2001_19 however the new proposed_regulations retain the special rules for short taxable years contained in sec_1_41-3 of t d postf-106576-02 if a credit_year is a short taxable_year then the base_amount determined under sec_41 but not sec_41 shall be modified by multiplying that amount by the number of months in the short taxable_year and dividing the result by if one or more of the four taxable years preceding the credit_year is a short taxable_year then the gross_receipts for such year are deemed to be equal to the gross_receipts actually derived in that year multiplied by and divided by the number of months in that year no adjustment shall be made on account of a short taxable_year to the computation of a taxpayer’s fixed-base percentage sec_1_1502-76 provides that a consolidated_return must include the common parent’s income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it is a member if the consolidated_return includes the items of a corporation for only a portion of its tax_year items for the portion of the year not included in the consolidated_return must be included in a separate_return sec_1_1502-76 provides that a corporation becomes or ceases to be a member during a consolidated_return_year at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day appropriate adjustments must be made if another provision of the code or regulations contemplates the event occurring before or after the subsidiary’s change in status sec_1_1502-76 provides that if on the day a subsidiary’s status changes a transaction occurs that is properly allocable to the portion of the subsidiary’s day after it ceases to be a member the subsidiary and all related_persons must treat the transaction as occurring at the beginning of the following day a determination as to whether a transaction is properly allocable to the portion of the subsidiary’s day after the event will be respected if it is reasonable and consistently applied by all affected persons analysis taxpayer is a controlled_group_of_corporations for purposes of sec_41 accordingly all members of the controlled_group should be treated as a single_taxpayer for purposes of determining the amount of the research_credit under sec_41 sec_41 and prop sec_1_41-8 when the controlled_group computes its base_amount the controlled_group should aggregate each member’s base_year qualified_research_expenses base_year gross_receipts and average annual gross_receipts for the four years preceding the credit_year when the controlled_group computes its credit_year qualified_research_expenses postf-106576-02 the controlled_group should aggregate each member’s credit_year qualified_research_expenses id under the consolidated_return_regulations corporation became a member of the taxpayer consolidated_group of corporations at the end of the day on date accordingly corporation’s income loss deduction and credit must be included in a separate_return for the period date through date and on taxpayer’s consolidated_return for the period date through date sec_1_1502-76 corporation should calculate the research_credit for the short_period date through date using the short taxable_year provisions in sec_1_41-3 given the facts and circumstances of this case we have determined that parent has acquired a major portion of a trade_or_business for purposes of sec_41 sec_1_41-7 on date parent acquired percent of the outstanding_stock of corporation on date corporation was merged into parent pursuant to the special rules in sec_41 taxpayer should include percent of corporation’s base_year qualified_research_expenses base_year gross_receipts and average annual gross_receipts for the four taxable years preceding taxpayer’s credit_year in computing its base_amount in addition taxpayer should include all of the qualified_research expenditures paid_or_incurred by corporation for the period date through date the period before corporation became a member of taxpayer’s controlled_group_of_corporations in computing its research_credit for the taxable_year ended date taxpayer may not claim a current deduction for the qualified_research expenditures paid_or_incurred by corporation for the period date through date the period before corporation became a member of taxpayer’s consolidated_group if a proper election is made sec_174 allows a taxpayer to treat research or experimental expenditures which are paid_or_incurred by a taxpayer during the taxable_year as a deduction the qualified_research expenditures_for the period date through date were paid_or_incurred by corporation not taxpayer case development hazards and other considerations the plain language of sec_41 requires a controlled_group_of_corporations which has acquired a trade_or_business to treat as transferred percent of the acquired company’s qualified_research expenditures and base_amount research expenditures and gross_receipts for purposes of the computation the short taxable_year provisions in sec_1_41-3 do not apply to taxpayer in this case because taxpayer does not have a short taxable_year rather taxpayer must compute the research_credit for the full taxable_year beginning on date and ending on date postf-106576-02 of the research_credit this treatment is arguably inappropriate in the consolidated_group setting where a corporation was a member of the group for only part of the common parent’s taxable_year under the consolidated_return_regulations a subsidiary’s items of income gain deduction and credit are includible in the consolidated_return only for the portion of the year it was a member of the group sec_1_1502-76 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by associate chief_counsel passthroughs and special industries leslie h finlow chief branch associate chief_counsel passthroughs and special industries
